 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   VLADIMIR BLASKO,                                  Case No. 1:18-cv-01649-DAD-SAB

11                  Plaintiff,                         ORDER VACATING FEBRUARY 27, 2019
                                                       HEARING
12          v.

13   KAREN THOMAS,

14                  Defendant.

15

16          On November 30, 2018, Petitioner Vladimir Blasko filed a petition for a writ of habeas

17 corpus pursuant to 28 U.S.C. § 2241 seeking review of a decision finding him to be extraditable.

18 Currently before the Court is Petitioner’s petition for a writ of habeas corpus, filed on January

19 23, 2019. The Court, having reviewed the record, finds this matter suitable for decision without
20 oral argument. See Local Rule 230(g). Accordingly, the previously scheduled hearing set on

21 February 27, 2019 is HEREBY VACATED and the parties will not be required to appear at that

22 time.

23
     IT IS SO ORDERED.
24

25 Dated:     February 26, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
